   Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 1 of 52




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------X
 UNITED STATES OF AMERICA,

                                                    15-CR-536 (PGG)
                  v.


OMAR AMANAT,


             Defendant.
--------------------------------------X




                 SENTENCING MEMORANDUM
           SUBMITTED ON BEHALF OF OMAR AMANAT




                                          John Meringolo, Esq.
                                          Meringolo & Associates, P.C.
                                          375 Greenwich Street
                                          New York, NY 10013

                                          Attorney for Omar Amanat
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 2 of 52




                             INTRODUCTION

     This memorandum is respectfully submitted to assist the Court in

determining an appropriate sentence for Omar Amanat, who was

convicted, following a jury trial, of Conspiracy to Commit Wire Fraud

(violation of 18 U.S.C. § 1349), Wire Fraud (violation of 18 U.S.C. § 1343),

Aiding and Abetting Investment Advisor Fraud (violation of 15 U.S.C. §§

80b-6 and 80b-17), and Conspiracy to Commit Securities Fraud (violation

of 18 U.S.C. § 371).

     Mr. Amanat has been imprisoned since his conviction on December

26, 2017—almost forty-four months ago. Mr. Amanat’s long imprisonment

at both the Metropolitan Detention Center (MDC) and Metropolitan

Correctional Center (MCC) has been uniquely harsh due to the restrictive

nature of pretrial facilities and the devastating impact of the COVID-19

pandemic in particular. Ultimately, it cannot be overstated that Mr.

Amanat’s long and harsh imprisonment during the COVID-19 pandemic

militates greatly in favor of leniency, especially considering the serious

consequences already endured by Mr. Amanat and his entire family.

     For nearly 18 months, Mr. Amanat had no social visiting and limited

communications with his six young children and his 81-year-old mother,

who suffers from a multitude of medical ailments. Mr. Amanat was also

unable to be present for his ailing father, who passed away during this

time. By any measure, Mr. Amanat’s 44-months of imprisonment,
        Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 3 of 52




overlapping with the COVID-19 pandemic, has been sufficiently punitive

to achieve the aims of sentencing.

        To be sure, notwithstanding the harsh circumstances of his

confinement, Mr. Amanat has remained positive, and he has used his time

in prison to strive towards self-improvement. As reflected by the many

commendations of prison staff, Mr. Amanat has already demonstrated full

rehabilitation: serving as a model inmate and providing aid to other

inmates who are in need. In this regard, prison officials have noted that

Mr. Amanat has been a “positive model for other inmates” (Letter of Rev.

Steve Munn (Exhibit 1) and he “is very proactive, dependable, works hard,

shows a great eleven of dedication and is looked up to amongst his peers”

(Work Performance Rating Report, dated 7-27-18 (Exhibit 2)).

        Perhaps most remarkable, Mr. Amanat has also worked tirelessly to

help other inmates rehabilitate themselves through education. To date, he

has assisted at least 27 inmates obtain their GED (See Positive Decision

Report, dated July 31, 2018 (Exhibit 3)), and he has had a positive impact

on the prison community generally (See Letter of Maalik Jones (Exhibit

4)).1




1  Mr. Amanat has also taught a financial literacy re-entry course called
"Moneysmart" to over 60 inmates, which helped inmates develop a re-entry plan
to prevent recidivism. (See Exhibit 3). He also worked in the Chapel as an usher
and giving sermons in religious services on themes such as tolerance and non-
violence. (See Exhibit 1).

                                       2
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 4 of 52




     While the Defense recognizes the seriousness of Mr. Amanat’s

conviction, we respectfully urge the Court to conclude that no further term

of incarceration is necessary under the circumstances. Indeed, Mr.

Amanat has already served a considerable term of imprisonment and his

personal circumstances, including his overwhelming familial support,

employment    history,   charitable   works,   rehabilitative   efforts   while

imprisoned, and his deteriorating health—made all the worse by his long

and harsh imprisonment throughout the COVID-19 pandemic—favors a

sentence tempered with great mercy under 18 U.S.C. § 3553(a). To this

end, Mr. Amanat’s long imprisonment and his demonstrated rehabilitation

presents the precise example of hope and redemption deserving of a

second chance.

     Accordingly, we respectfully submit that a sentence of time served

would be “sufficient, but not greater than necessary” to serve the goals of

sentencing.

       HISTORY AND CHARACTERISTICS OF OMAR AMANAT

  1. Early Life, Work History & Charity

     Born on August 15th, 1972, in Queens, Omar Amanat is the second

son of a working-class immigrant family. His mother grew up in Mumbai,

India in a family where education was paramount. She attended a Catholic

school and five sisters, including herself, were accepted into American

universities on Fulbright and other academic scholarships; a feat rare for

                                      3
       Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 5 of 52




women in India of the 1950's/60’s. Mr. Amanat’s father, just as

hardworking, was accepted into a PhD program at Columbia University on

scholarship and then opened his own medical laboratory business. Since

both parents worked around the clock, Mr. Amanat’s main caregiver was

his father’s 25-year-old sister who lived in their house and helped raise

him.

       Following his parent’s good example, Mr. Amanat was also a hard

worker by nature and driven to education. As a young adult, Mr. Amanat

matriculated at the University of Pennsylvania, where he studied political

science. PSR at ¶ 200. Later, he earned his Series 7 and Series 24 licenses.

PSR at ¶ 203. As soon as he was old enough to work, Mr. Amanat did so,

starting with odd jobs during high school and college, and going on to work

as a trader at Citibank and founding several start-up companies

thereafter, including a financial technology company called Tradescape.

See, generally, PSR at ¶¶205-213. Once he began his professional career,

Mr. Amanat was known for being the first person in the office each

morning and the last to leave, trying to live up to the work ethics that his

parents had instilled in him.

       In addition to his professional successes, Mr. Amanat was also

determined to use his understanding of western and eastern cultures in

philanthropic ventures (see PSR at ¶ 207) and he sought to harness his

entrepreneurial skills to help those less fortunate. As the vice president of


                                      4
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 6 of 52




the Acumen Fund, a non-profit organization that “uses entrepreneurial

approaches to solve the problems of poverty” (PSR at ¶ 208), Mr. Amanat

used his entrepreneurial abilities to assist with the creation and

distribution of bed nets for people living in rural communities in Pakistan,

Indonesia, Egypt, Jordan, and other countries in the Middle East.

     Concerning his first philanthropic venture, Mr. Amanat entered a

partnership with the Harlem Youth Development Foundation, which

focused on teaching disadvantaged minority teenagers and college

students how to trade the stock market and code on Wall Street via a

program Tradescape had developed.           Unfortunately, however, Mr.

Amanat’s plan to utilize Tradescape as a vehicle of charity was briefly

upended due to the tragic terrorist attack of 9/11. As result of that

terrorist attack, many of Mr. Amanat’s friends and colleagues who had

worked for the company were killed. As Chaplain Paul Sladkus explains:

     One morning at 8am, I was interviewing him on my radio "good
     news" broadcast with Dr. Enid Gortz who then headed HYDF.
     Our interview ran over and as a result he was late to a planned
     speech he was to give at 930am downtown. He received a call
     at the end of my interview informing him that the speech was
     cancelled because of an accident at the building. The building
     where he was scheduled to be that morning was the World
     Trade Center-the speech was in its Windows in the World top
     floor and the day was September 11th, 2001. He had 60
     employees on the 82nd floor trapped by the flames. His close
     friends-including someone I had met at Tradescape's offices,
     Doug lrgang-died that day.
     He told me later that “I saved his life” because of the interview,
     but in truth he saved his own life--he was saved by the good
     he was doing for the community and for the world. Good deeds

                                     5
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 7 of 52




     merge and connect in intersecting circles like that as "Good
     Karma" has its own infinite reward.
     After the events of September 11th, I recall in a recorded
     interview Omar telling me how he had “stopped asking himself
     questions like ‘What's the value of his stock worth?’ and started
     asking “More fundamental questions of life and death.” After
     contemplating how he was just “minutes from perishing” in the
     planned speech and how he was saved by a single good deed, I
     recall him telling me that he as a 29 year old decided to
     dedicate the rest of his second life on service to others and
     began to quietly donate substantially all of his money to charity
     in order to begin fighting the “real war on terrorism” by
     strengthening moderate hands and fighting extremism head on
     in the Muslim world. These were more than just words. As with
     everything Omar does he manifests them into world changing
     action.
Letter of Chaplain Paul Sladkus (Exhibit 5).

     While Mr. Amanat was devastated by this occurrence and the fact

that he had narrowly escaped death on 9/11, he did not lose sight of his

eagerness to provide charity to others. In fact, the physical loss of his

company’s office and the tragic passing of many of his many friends was a

calling for Mr. Amanat to proceed further in his charitable endeavors and

which sparked his quest to help heal his community from the confusion

and unrest caused by the 9/11 attacks. In this regard, Dr. T. Nichole Argo,

who embarked with Mr. Amanat on a scientific study at Harvard and MIT

to investigate the intersection of religious/racial violence and the media,

recounts for the Court her first meeting with Mr. Amanat and his

unwavering dedication to assist his community after the attacks of 9/11:

     When I first came to know Omar, he was impassioned about
     how to heal Muslim-American relations in the world, and in
     particular, in the United States. I remember his emotional

                                    6
      Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 8 of 52




      recounting of how he’d survived the attack on the World Trade
      Center where most of his employees were trapped. His life had
      taken on new meaning, and it seemed to emanate from him.
      You could not have imagined a more inspirational, authentic,
      honest speaker, or someone more capable of putting his words
      into action.
      As our ideas for a study program grew into reality, I watched
      in admiration as Omar drew others to the cause, linking media
      and political personalities to the nuts and bolts science of
      intergroup dynamics, including Omar’s partners at the Alliance
      of Civilizations which included several founders and early
      employees of EBay, Google and You Tube….
      Our subsequent research project spanned approximately three
      years from start to finish and produced novel scientific
      contributions on the subjects of humiliation, the importance of
      one’s power status when implementing conflict reduction
      exercises, and the ways that individuals are impacted by
      imagery of intergroup aggression. Our research project also
      made this issue a priority for script-writers and producers in
      Hollywood. None of this would have happened without Omar’s
      ability to envision and implement what was, truly, a scientific
      dream.
Letter of Dr. T. Nichole Argo (Exhibit 6).

      In addition to this noble quest, Mr. Amanat also decided to donate a

substantial portion of his time and wealth to charity. Speaking to Mr.

Amanat’s charitable contributions, Chaplain Paul Sladkus explains,

      I can personally vouch for Omar as an unqualified positive
      force in the community. Benjamin Franklin once wrote “Your
      net worth to the world is usually determined by what remains
      after your bad habits are subtracted from your good ones.” In
      this sense Omar’s net worth to the world -whatever his
      mistakes may have been in this case-- make him a true
      billionaire- because he impacts close to a billion people for
      good. Those who know him as long as I have know he quietly
      donated most of his wealth long ago and lives modestly as a
      "renunciate," but I recently added up all the people his charity
      projects have touched and they impact close to 1 billion lives.
      500 million Africans suffer from Malaria, Acumen touches 125
      million people annually and Human Rights Watch helps
                                      7
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 9 of 52




     citizens all over the world from over 100 countries. From the
     slums of Nairobi, to refugee camps in Ramallah to the streets
     of Harlem, Omar has changed the world -for the better.
Letter of Chaplain Paul Sladkus (Exhibit 5).

     In addition, while serving as Vice President and Vice Chair of The

Acumen Fund (a non-profit organization), as discussed supra at p. 3, Mr.

Amanat raised the Fund’s profile and increased its impact until Acumen

was named one of the 5 Charities “changing the face of philanthropy”.

Remarkably, after being subject to numerous Harvard Business School

case studies, Acumen has proven to have had a positive impact on the

lives of over 309 million people who live on less than $1 a day. See Case

study: Acumen, Classifiying a fund’s impacts using the IMP+ACT

Classification System (July 2020), available at https://acumen.org/wp-

content/uploads/IMP-ACT-Acumen-Case-Study.pdf.

     Notably, Mr. Amanat also went on to join the Global Board of Human

Rights Watch, leading its efforts to shine a light on some of the most

oppressive Muslim regimes in the Middle East; and he became a founding

board member of Malaria No More, which, in its 14 years of existence, has

made amazing progress toward its goal to eradicate the disease: deaths of

children under five years of age in Africa have decreased by 50% and 6.8

million lives have been saved. Mr. Amanat also expanded Sunflower

Children with his ex-wife Helena to provide basic resources for over 10,000

orphans in    eight   different countries,     including Cambodia,   India,


                                    8
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 10 of 52




Nicaragua, Brazil and the Philippines. See, e.g., Letter of Helena Houdova

(Exhibit 7); Photos of Omar Amanat (Exhibit 8); Sunflower Children

Statement        by       Helena         Houdova,          available       at

https://www.youtube.com/watch?v=XmgBIyIWYOY;.

     As exhibited above and outlined in the letters from Mr. Amamnt’s

friends, family, and colleagues, it cannot be overstated that Mr. Amanat’s

humanitarian    and   charitable   efforts   are   both   extraordinary   and

exemplary. By any measure, Mr. Amanat’s history presents an exceptional

record of civic, community and global philanthropic engagements.2

Indeed, as result of his many good works, Georgetown University listed Mr.

Amanat as one of the “Top 500 Most Influential Muslims in the World” in

2016. See The Muslims 500, The World’s 500 Most Influential Muslims

(2016).3 Speaking to this meritorious acknowledgment by Georgetown

University, Professor Cynthia P Schneider notes,

     The citation for Omar Amanat in the “Muslim 500” perfectly
     captures his important contributions to the post 9/11 and his
     dedication to peace building, “connects the western world with
     the Muslim world in a way few can claim and does so by
     promoting peaceful reconciliation between even the most bitter
     of enemies.”

Letter of Professor Cynthia P Schneider (Exhibit 9).

2 Georgetown University also listed Mr. Amanat as one of the “Top 500 Most
Influential Muslims in the World” in 2016. See The Muslims 500, The World’s
500    Most    Influential  Muslims    (2016),   at  161    (available  at:
https://themuslim500.com/wp-content/uploads/2018/05/TheMuslim500-
2016-low.pdf).
3  https://themuslim500.com/wp-content/uploads/2018/05/TheMuslim500-
2016-low.pdf
                                     9
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 11 of 52




     Aside from Mr. Amanat’s many charitable contributions and good

works generally, he has also directly impacted the lives of many of his

friends and family members in other meaningful ways. In their letters to

the Court, many of Mr. Amanat’s family, friends, and colleagues provide a

detailed accounting of Mr. Amanat’s many positive character traits and his

ability to be a positive contributor to his community. Indeed, as cited

directly below, many of the stories told about Mr. Amanat by those who

know him personally are truly remarkable:

     After graduating from high school, I joined the United States
     Marine Corps on the eve of the Persian Gulf War. After training
     in Okinawa and being injured on duty in a difficult experience,
     I got an early honorable discharge and came back to our
     hometown a changed man, suffering from PTSD and
     depression….He took me under his wing and helped nurture
     me back to normalcy. It took time and alot of patience and
     perseverance. During one particularly difficult evening after
     Hurricane Sandy had devastated our little neighborhood in
     New Jersey, Omi organized cleanup and rescue efforts with
     friends and family and tasked me with leading the team. I
     remember the moment I felt I had returned back to being
     myself again. I recall whatever equanimity I’d managed to
     display--perhaps most of it--had really been his. With him I’d
     been strong and able to cope again. He was the first man I’d
     spent time with since the marines who’d had that effect on me.
     I recognized in him qualities I’d only seen in a few Marines. He
     was the kind of man that tough marines call a hundred-
     percenter. The kind of man who’ll put his life on the line if he
     calls you his friend. The kind who’ll put his shoulder beside
     yours, without question or complaint and stand with you
     against any odds.

Letter of Kamran Chaudhri (Exhibit 10).

     I used to volunteer with the local Doctors Without
     Borders/Médecins Sans Frontières (MSF) chapter in Mumbai

                                    10
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 12 of 52




     which along with a few other local organizations provided first
     aid and Health care clinics to many slums in India and
     Pakistan. When Omi visited on this particular trip he stayed
     with me for 2 weeks living in the luxurious Taj Hotel on the
     condition that he spend one week living inside the Colaba slum
     itself in a 12x10 foot cardboard “home” which was what most
     slum dwellers stayed in. Here he saw with his own eyes near
     where his own mother grew up, near the splendor and squalor
     of life-juxtaposed to each other in all of Mumbai's stark
     contradictions. He would help me administer first aid and help
     distribute medicine.
                                   ***
     When Omi grew older and became among other things a board
     member of Human Rights Watch and founded the UN's Alliance
     of Civilizations he used this innate skillset of fearlessness and
     wisdom beyond his years to help him face down extremism in
     the Muslim community head on with a forceful but wise
     approach wherever he goes—including I am not surprised to
     learn, in prison.

Letter of Akbar Khadri (Exhibit 11).

     I have known Omar (or “Omi”) for over 13 years after he married
     my sister Helena in 2007. In addition to knowing him as a
     brother-in-law, I also worked closely with him on a charity
     project: Sunflower Children AIDS orphanage/ Clinic
     supporting Magna Children in Phnom Penh, Cambodia. After
     speaking with Omi in Prague where he stayed with our family
     for the first time in summer 2008, I decided to fly out and visit
     one of the AIDS orphanage clinics in Phnom Penh in early
     2009. Omi had spoken about how Sunflower Children and
     Magna were helping to stop child slavery and trafficking in
     Cambodia and I became very passionate about this topic. My
     sister had long tried to enlist me to help her with Sunflower but
     it took Omi's passionate persuasive arguments to convince me
     to come…. When I arrived later at the AIDS orphanage, I
     learned he and my sister were sleeping inside the orphanage
     itself —on a bamboo mat in a corner of the ground floor. Their
     bags and belongings huddled near where their bamboo
     mattress lay. He told me he'd re-organized his philosophy
     around my sister’s. Her philosophy has always been best
     summarized as “big house = small life; small house = big life”
     an old Czech aphorism, and they had taken that to heart

                                       11
      Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 13 of 52




      wherever they went as a couple. They made a pact to donate
      100% of their earnings to charity while they were together as a
      couple.

Letter of Jakub Houda (Exhibit 12).
      Overall, Mr. Amanat’s history reflects his strong work ethic and an

unwavering commitment to self-betterment through labor, education, and

philanthropy. 4 The positive history and good works of Mr. Amanat are

important points for the Court’s consideration at sentencing. They

illustrate that the transgressions for which he awaits sentencing do not

truly define his character nor capture his ability to lead a productive life.

To the contrary, Mr. Amanat’s history reflects a man of good will and

someone who can positively contribute to his family and community upon

release from prison.

    2. Family Life—Children

      While Mr. Amanat’s good works and charity continue to have an

impact locally and globally (positively affecting thousands of lives directly

and millions indirectly), his greatest impact has undoubtedly been on his

six young children who adore him and look up to him. He is not only their

protector, their provider but he is their baseball and basketball coach,

their spiritual guide, and their friend. He is the loving father of Aadam,

D     , and R      with his first wife Sabiya with whom he had an arranged


4In addition to the letters of support cited directly herein, numerous other family
members and friends of Mr. Amanat have also written to the Court to express
their positive interactions with Mr. Amanat and a similar accounting of his prior
good works (See Exhibit 13, Compilation of Support Letters (2018/2021)).
                                        12
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 14 of 52




marriage; and D          , D   , and D      with his second wife Helena

Houdova. His children range in age from college to elementary school. As

Ms. Houdova explains:

     Omi is an especially devoted son, brother, friend, neighbor and
     most of all, father. Our 3 young children…love and absolutely
     adore him..
                                    ***
     In Galatians 5, verse 22, the Apostle Paul writes about the
     "fruits of the spirit." These qualities are Love, Joy, Peace,
     Patience, Kindness, Goodness, Gentleness, Faithfulness, &
     Self-Control. As anyone who has ever spent time with Omi in a
     non-business setting[,] at home, at church or at school, and
     especially at the baseball field or basketball court where he
     coaches his young kids and their classmates, can tell you that
     Omi shows these qualities or fruits in abundance.

Letter of Helena Houdova (Exhibit 7).

     Because of his strong relationships with his children and the positive

influence that Mr. Amanat has had on their development, both he and his

children have greatly suffered from being apart during his 44-month

imprisonment, especially during the COVID-19 pandemic which resulted

in the BOP’s suspension of social visiting. As Mr. Amanat’s 12-year-old

son, D     , explains:

     Losing my dad has been the most painful experience in my life.
     My dad means the world to me so you can imagine when I
     heard that he was going away I basically cried my eyes out for
     weeks and you have to understand that not having a father
     figure for 4 years-not having a dad to teach you everything. It
     hurts a lot. Words can’t describe how much I miss him, he
     means so much to me, and to not have him here with me it
     kills me. A few years back I was probably at the lowest point
     I’ve ever been in my life because A part of me blamed myself for
     what happened. I was depressed so I ate away my emotions
     and escaping from my reality.

                                    13
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 15 of 52




Letter of D     Amanat (Exhibit 14).

     Omar’s 19-year-old son D         also recounts the pain associated

with his father’s absence and the many family milestones that Mr.

Amanat has missed in the past four years:

     In the past three and a half years, my father has been unable
     to guide, support, and encourage me through pivotal points in
     my life. I remember that he could not be there to give me a final
     piece of fatherly advice when I reported to my first job; he could
     not be there to cheer me on as I received my high school
     diploma; he could not be there to hug me goodbye when I
     moved across the country for college. I point out these
     instances without any contempt or disdain—I understand that
     criminal convictions carry with them the forfeiture of liberties
     such as those listed above. Instead, it is my hope that you can
     take from these moments an understanding of the hole that
     the absence of our father has left in me and my brothers’ lives.

Letter of D    Amanat (Exhibit 15).

     Perhaps most significant, several of Mr. Amanat’s children have

suffered from health conditions requiring medical intervention and

ongoing therapeutic treatment during his imprisonment, which has been

a devastating circumstance for him to deal with while in restrictive

lockdowns. D     , who was four years old when he had a tumor in his ear

removed, suffers from cholesteatoma in his right ear, and, as a result, has

limited hearing. D       fractured his skull during the pendency of this

case and remains under medical care, attending physical and cognitive

therapy every day. D     has limited verbal skills, as he sometimes slurs

his speech.


                                      14
      Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 16 of 52




      Furthermore, Mr. Amanat’s ex-wife has recently been forced to move

out of the country due to financial difficulties and an inability to support

her children adequately. Mr. Amanat blames himself for this development,

recognizing that his imprisonment and inability to earn an income to pay

child support has caused his family to suffer greatly. Mr. Amanat is

reminded daily about his children’s struggles and the lost opportunity to

be a consistent presence in their lives during these important times.

      Indeed, Mr. Amanat’s biggest regret is the people and family

members that he unintentionally hurt as a result this process. He realizes

that “one of the great paradoxes of life is that you only have good judgment

after you’ve had bad judgment.” Mr. Amanat is truly resolved to use his

best judgment going forward and to focus on leading a positive life upon

his release from prison to be the best possible father for his children when

given a second chance.5

    3. Family Life - Parents

      As a loving son, Mr. Amanat also knows that his arrest, prosecution,

and incarceration has been an overwhelming burden for his parents. See,

e.g., Letter of Syeda Bhatti (Exhibit 16) (explaining Mr. Amanat’s

extraordinarily close relationship with his parents and his care for them).


5 Given the restrictions on mail and the limited access that counsel has to Mr.
Amanat due to his conditions of confinement, undersigned counsel has chosen
to memorialize herein and present for consideration Mr. Amanat’s statements to
the Court that were orally conveyed to counsel during legal calls, rather than
trying to coordinate a written letter to the Court from Mr. Amanat himself.

                                      15
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 17 of 52




When he was initially released on house arrest in this case, Mr. Amanat

chose to stay with his mother and father to care for them considering their

many medical issues. At the time, his father had spine and brain cancer

and in 2017, his mother underwent double bypass surgery. After her

surgery, Mr. Amanat was her primary caretaker until he was incarcerated.

     While he was incarcerated, Mr. Amanat’s father tragically passed

away. Obviously, the pain of such a loss was exponentially greater to Mr.

Amanat under the circumstances, since he was unable to be by his father’s

side before he passed. His mother, now 81 years of age, is on her own

without her husband and without the son on whom she had come to rely.

As Mr. Amanat’s mother explains in her most recent letter to the Court:

     Since my last letter to you our family has been shattered into
     pieces. My husband of 55 years, Omar and Irfan's father,
     passed away last September 14th, 2021 from cancer he
     developed after working at Ground Zero after September 11th,
     2001.

     My departed husband was unable to see Omar and his brother
     Irfan the previous two years before he passed because of his
     health and Covid. Both sons were unable to attend his funeral,
     help bury him and pay their final respects. It is a deep wound
     for my departed husband and the boys who were very close to
     each other. The costs of medical care and the funeral were
     overwhelming for me. I had to have an emergency bypass
     surgery for my heart. Normally I counted on my sons to
     support me but they were not able to because of their lengthy
     detention prior to sentencing which made it hard to even
     communicate much less visit.
Letter of Hamida Amanat (Ex. A in sealed submission).




                                    16
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 18 of 52




     Upon his release from prison, Mr. Amanat intends to return to taking

care of his mother and assisting his other siblings, who have struggled to

meet their mother’s needs as her condition has worsened. As Mr. Amanat

also explained to undersigned counsel in recent communications:

     I have always known but now I truly in my heart believe that
     my family is the most important thing in my life. My choices
     have hurt my children, brother and mother, so if given another
     chance in life I just want to get a job work and be with my
     family. My father passing away while I was in isolation has
     been one of the most difficult things that I’ve ever gone through.
     I want him to know that I’m going to be a good person and I’m
     sorry that I could not be there for him. My mom’s health is not
     good and I know this situation has been harder on her than
     anyone. My heart breaks for her, having her two sons in the
     situation that we are in could not be described in words. I
     always tried to be there for her and my dad but being in here I
     know that I let them down. I will never let either of them down
     again. That I can promise.

  4. Mr. Amanat’s Health Conditions

     While Mr. Amanat longs to be home to care for his family, parents,

and children, he has experienced his own health battles since his

incarceration in 2017. As documented by Mr. Amanat’s sister, there is a

family history of cardiac arrest. PSR at ¶¶ 188, 192. Mr. Amanat was

diagnosed with congenital heart disease at the age of 26 (PSR at ¶ 192)

and now suffers from multiple manifestations of cardiovascular disease,6

diabetes, vision issues, a blocked coronary artery, and peripheral




6Heart disease is the leading cause of death for men in the United States.
https://www.cdc.gov/heartdisease/men.htm

                                    17
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 19 of 52




neuropathy, the latter of which he developed over the last year.7 He has

suffered from transient ischemic attacks in 2016, 2018, and 2019 because

of his right carotid artery being 70% blocked.

      On January 6, 2018, Mr. Amanat suffered a stroke while at the

Metropolitan Correctional Center. PSR at ¶ 194. He is currently prescribed

Statin, Lexorin, and baby aspirin but is unable to engage in any

meaningful medical rehabilitation while incarcerated. To manage his

diabetes and resulting diabetic neuropathy, he is currently placed on

duloxetine to treat the painful nerve damage. His conditions also place him

at a heightened risk of contracting and dying from COVID-19.8

      Disturbingly, notwithstanding his serious medical conditions, there

have been many times during his incarceration when prison staff failed to

give Mr. Amanat his medication. As Mr. Amanat recounts:

      During the daily strip searches I’d be forced to stand there—-
      naked and freezing—-in a concrete cell. I was convinced I would
      die of cardiac arrest and became frantic. I'd already had a
      stroke two months earlier in 5 South—the guards knew this—
      and I beseeched them to get me my heart medication; statins,
      baby aspirin and nitroglycerin--because I was concerned I’d
      have another stroke or worse. I pleaded with them that my
      uncles had heart attacks in their mid 40’s and early 50’s—and


7 Peripheral neuropathy, a result of damage to the nerves located outside of the
brain and spinal cord (peripheral nerves), often causes weakness, numbness and
pain, usually in the hands and feet. It can also affect other areas and body
functions including digestion, urination and circulation.
8 See Centers for Disease Control and Prevention, “COVID-19: People with
Certain   Medical     Conditions,” (May    13,    2021),  available   at:
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html

                                      18
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 20 of 52




     I just turned 46. ‘I don’t see you turning purple?’ the guard
     said...it took 22 days for my heart medication to be delivered.

     Mr. Amanat’s health conditions have long been documented before

this Court, with former defense counsel seeking emergency bail at the

beginning of the pandemic. See Emergency Bail Applications dated March

13, 2020 (Dkt No. 1057); March 18, 2020, (Dkt No. 1063); and March 27,

2020, (Dkt No. 1070). The March 18, 2020 submission also includes a

letter from Mr. Amanat’s physician that corroborates his serious medical

conditions, including his history of stroke, heart disease risk and

acephalgic ocular migraines. At the time, his physician expressed concern

about Mr. Amanat’s condition and was “very concerned he will become a

victim of a heart attack or stroke within the next few months.” See March

18, 2020 Letter, Exhibit A, Dkt. #1063. His doctor strongly suggested that

Mr. Amanat should be under the full-time medical care of a cardiologist.

In addition, defense counsel’s March 27, 2020 submission included an

affidavit from Matthew Sexter, M.D., who concluded that, after a review of

Mr. Amanat’s medical records, Mr. Amanat is at a significantly increased

risk of death if he contracts COVID-19 and will be unable to take measures

to protect himself while incarcerated. Dkt No. 1070, at 8.

     Mr. Amanat’s expressed desire (as reflected during the January 30,

2018, Presentence Interview) to live an “ordinary life,” “to spend more time

with his children and perform more charity work” has only grown stronger

in light of his ailing health and current circumstances. Indeed, Mr. Amanat

                                    19
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 21 of 52




made those compelling statements to Probation years ago, prior to his

stroke, his father dying, and the pandemic-related suspension of all social

visits that precluded Mr. Amanat from seeing his children and mother for

an extended period. Now, as he thinks about the possibility of an

additional extended period away from home, without adequate medical

care, Mr. Amanat is increasingly concerned that he will die in jail. He has

expressed to undersigned counsel that, “Over the last few years I am well

aware on how priceless life is. Facing mortality has made me more spiritual

and I am aware that my children and family are the most important thing

to me. I’m of the hope that I can take care of myself in order to be there for

them.”

          OFFENSE CONDUCT, GUIDELINES CALCULATIONS,
                      AND OBJECTIONS

      Mr. Amanat was convicted of four counts at trial, all of which are

grouped for Guidelines calculation purposes. Mr. Amanat is in Criminal

History Category I and has no prior criminal convictions. As indicated

below, the PSR calculated Mr. Amanat’s advisory sentencing guidelines

range based on a loss amount of between $25,000,000 and $65,000,000.

      Base offense level                    7
      (USSG § 2B1.1(a)(1))

      Increase for loss between           +22
      $25 million and $65 million
      (USSG § 2B1.1(b)(1)(L))

      Increase for sophisticated means     +2
      (USSG § 2B1.1(b)(10)(B))

                                     20
      Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 22 of 52




      Increase for association with an       +4
      investment advisor
      (USSG § 2B1.1(b)(19)(A)(iii))

      Total offense level                    35

PSR at ¶ 161.

      However, by an Order dated July 29, 2021, the Court concluded that

the loss amount for Counts One through Three is $7.75 million and that

no loss enhancement as to Count Four is appropriate. Moreover, the

Government has also recently agreed, in related filings, that it is not

“appropriate to include a four-level enhancement for the association with

a broker or dealer or investment advisor pursuant to U.S.S.G. §

2B1.1(b)(2)(20)(A)(ii) & (iii).” Dkt No. 1181, at 5.

      Based on these findings, the Defense respectfully submits that the

advisory range provided by Probation should be reduced by at least 8

levels; i.e., lessening by 4 levels for loss calculation purposes (i.e, +18

rather than +22) and removing the 4-point enhancement under U.S.S.G.

§ 2B1.1(b)(2)(20)(A)(ii) & (iii).

       Accordingly, Mr. Amanat’s offense level is 27 and he is in criminal

history category I, yielding an applicable range of 70 to 87 months’

imprisonment:

      Base offense level                     7
      (USSG § 2B1.1(a)(1))

      Increase for loss between             +18
      $3.5 million and $9.5 million

                                       21
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 23 of 52




     (USSG § 2B1.1(b)(1)(J))

     Increase for sophisticated means     +2
     (USSG § 2B1.1(b)(10)(B))

     Total offense level                  27

     To preserve the record, the defense maintains by reference Mr.

Amanat’s prior objections to the foregoing calculations and loss amounts

generally as fully detailed in his 2018 sentencing submission at Dkt No.

792. It is the defense’s position that the loss amount is not supported by

the trial record. The defense also joins in the objections raised by co-

defendant Irfan Amanat regarding the same loss calculations. See Dkt No.

1162, at p. 53-64.

     Further, the defense respectfully requests that the Court impose a

sentence that is not driven by the alleged loss amount, recognizing that

loss is a poor proxy for culpability. The loss table contained within USSG

§2B1.1(b) provides a series of two-level increases to the base offense level

of 7, depending on the amount of loss caused by the wrongful conduct.

While calculation of the loss attributable to the offense of conviction is,

therefore, an integral step in the Guidelines calculation that a sentencing

judge is required to perform (see United States v. Crosby, 397 F.3d 103,

111-12 (2d Cir. 2005)), USSG §2B1.1(b)’s loss table has been repeatedly

criticized for its unfair aggravation of the guidelines range and failure to

provide an accurate picture of the defendant’s culpability.



                                    22
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 24 of 52




     Indeed, the loss table was not based on pre-Guidelines practice, nor

does it have an empirical basis. See U.S. Sentencing Commission,

“Supplementary Report on the Initial Sentencing Guidelines and Policy

Statements,” (1987) (“Supplementary Report”) (discussing disagreement

concerning an underlying philosophy for the Guidelines). Instead, “the

Commission, either on its own initiative or in response to congressional

actions, established guideline ranges that were significantly more severe

than past practice” for the most frequently sentenced offenses in the

federal courts, including white collar offenses. See U.S. Sentencing

Commission, “Fifteen Years of Guidelines Sentencing: An Assessment of

How Well the Federal Criminal Justice System is Achieving the Goals of

Sentencing Reform,” at 47 (2004) (citation omitted).

     Unsurprisingly, the loss guideline has been widely criticized for its

substantive failings and unfairness. See e.g. United States v. Adelson, 441

F. Supp. 2d 506, 509 (S.D.N.Y. 2006); United States v. Emmenegger, 329

F. Supp. 2d 416, 427-28 (S.D.N.Y. 2004); United States v. Gupta, 904

F.Supp.3d 349, 351 (S.D.N.Y. 2012); Derek R. Vollrath, “Losing the Loss

Calculation: Toward a More Just Sentence Regime in White-Collar

Criminal Case,” 59 Duke L.J. 1001, 1025 (2010); Frank O. Bowman III,

“Sentencing High-Loss Corporate Insider Frauds after Booker,” 20 Fed.

Sent. R. 167, 169, 2008 WL 2201039 at *4 (Feb. 2008).




                                    23
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 25 of 52




      In United States v. Algahaim, 842 F.3d 796 (2d Cir. 2016), the Second

Circuit discussed the loss guideline and noted that the Commission,

“could have started the Guidelines calculation for fraud offenses by

selecting a base level that realistically reflected the seriousness of a typical

fraud offense and then permitted adjustments up or down to reflect

especially large or small amounts of loss.” Algahaim, 842 F.3d at 800.

Instead, adding to a low base offense level by amount of loss makes the

“amount of loss” “the principal determinant of the adjusted offense level

and hence the corresponding sentencing range.” Id. The Court remanded

the case “to permit the sentencing judge to consider whether the

significant effect of the loss enhancement, in relation to the low base

offense level, should result in a non-Guidelines sentence.” Id. We urge this

Court to similarly consider whether the loss amount unwarrantedly drives

the offense level far higher than is warranted here.

      Accordingly, even considering a loss of 7.75 million with an advisory

sentencing range of 70-87 months, the Defense respectfully requests that

the Court impose a sentence of time served given that the loss-driven

advisory guidelines range does not truly capture the offense conduct or

provide adequate guidance for sentencing here, especially in light of the

history and characteristics of Mr. Amanat, his already long and harsh

imprisonment during the COVID-19 pandemic, and the many other noted

mitigating factors compelling leniency under 18 U.S.C. § 3553(a).


                                      24
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 26 of 52




                     APPLICABLE SENTENCING LAW

     A sentence should (A) reflect the seriousness of the offense, promote

respect for the law and provide just punishment for the offense, (B) afford

adequate deterrence to criminal conduct; (C) protect the public from

further crimes of the defendant; and (D) provide the defendant with needed

education or vocational training, [and] medical care. 18 U.S.C. §

3553(a)(2). The statute requires the Court to impose a sentence sufficient

to meet the objectives of sentencing, but at the same time requires the

sentence imposed not be greater than necessary to meet these same

objectives. Ibid. The “sufficient, but not greater than necessary”

requirement is often referred to as the “parsimony provision.” The

parsimony provision is not simply another factor to be considered along

with the others set forth in § 3553(a); it actually imposes a separate and

independent limit on the sentence a court may impose. See United States

v. Denardi, 892 F.2d 269, 276-77 (3d Cir. 1989) (Becker, J., concurring in

part, dissenting in part) (since § 3553(a) requires the sentence to be no

greater than necessary to meet four purposes of sentencing, imposition of

sentence greater than necessary to meet those purposes is reversible, even

if within the guideline range).

     In imposing a sentence that is “ ‘sufficient, but not greater than

necessary’ to accomplish the sentencing goals advanced in § 3553(a)(2),” a

sentencing court should consider: (1) the guideline range; (2) the policy


                                    25
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 27 of 52




statements   of   the   Sentencing   Commission;    (3)   the   nature   and

circumstances of the offense, and a history of the defendant; (4) any need

for sentence to further purposes of deterrence, protective or rehabilitative

functions; (5) the kinds of sentences available; (6) the need to avoid

unwarranted sentencing disparities among defendants with similar

records and conduct; and (7) the need to provide restitution to the victims.

18 U.S.C.§ 3553(a); see Kimbrough v. United States, 552 U.S. 85, 110

(2007).

     Procedurally, sentencing courts must (1) properly calculate the

Guidelines range; (2) rule on any departure motions made under the

Guidelines; and (3) exercise post-Booker discretion by choosing a sentence

in light of all relevant sentencing factors under 18 U.S.C. § 3553(a). See

United States v. Cavera, 550 F.3d 180 (2d Cir. 2008).

     The touchstone for sentencing is the need for the sentencing judge

to “consider every convicted person as an individual and every case as a

unique study in the human failings that sometimes mitigate, sometimes

magnify, the crime and the punishment to ensue.” Pepper v. United States,

562 U.S. 476, 487–88, (2011) (quoting Koon v. United States, 518 U.S. 81,

113, 116 S.Ct. 2035, 135 L.Ed.2d 392 (1996)); see also United States v.

Salinas-Cortez, 660 F.3d 695, 698 (3d Cir. 2011) (“It is only by ensuring

that the individual circumstances of the defendant are not obliterated by

the offense that an individual’s potential to successfully rejoin society is


                                     26
      Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 28 of 52




maximized and the interest of public safety advanced.”).

                               DISCUSSION

    A SENTENCE OF TIME SERVED WOULD SATISFY ALL OF THE
                   GOALS OF SENTENCING

    1. The need for the sentence imposed to reflect the seriousness
       of the offense, to promote respect for the law, and to provide
       just punishment for the offense (18 U.S.C. § 3553(a)(2)(A))

      The purposes set forth in § 3553(a)(2)(A) are generally referred to,

collectively, as “retribution.” The degree of blameworthiness of an offense

is generally assessed according to two kinds of elements: the nature and

seriousness of the harm caused or threatened by the crime; and the

offender’s degree of culpability in committing the crime, in particular, his

degree of intent, motives, role in the offense, and mental illness or other

diminished capacity.9 Thus, the seriousness of the offense is lessened if

the crime was victimless or was not violent. See 28 U.S.C. § 994(j).

      In considering the appropriate sentence for an offender with Mr.

Amanat’s criminal history and characteristics, we note that the United

States Sentencing Commission’s Interactive Data Analyzer reports that, of

the 274 cases reported to the Sentencing Commission for offenders

sentenced under § 2B1.1 in CHC I in 2020, 76.6% received sentences of




9 See Richard S. Frase, Excessive Prison Sentences, Punishment Goals, and the
Eighth Amendment: Proportionality Relative to What?, 89 Minn. L. Rev. 571, 590
(February 2005).

                                     27
       Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 29 of 52




between 0 and 24 months of imprisonment.10 Nationwide, according to the

statistical tables maintained by the Sentencing Commission, in 2020, of

the 4,353 sentences imposed under USSG § 2B1.1, less than half (1,930)

were within the Guidelines range, and 1,749 represented a variance from

the range. An additional 151 received a downward departure. 11 It would

not be disproportionate for the Court to vary downward to impose the

requested sentence of time served in this case.

     2. The need for the sentence imposed to afford adequate
        deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))

       Deterrence is both general and specific. See Furman v. Georgia, 408

U.S. 238, 343, 92 S. Ct. 2726, 2779, 33 L. Ed. 2d 346 (1972) (“Our

jurisprudence has always accepted deterrence in general, deterrence of

individual recidivism, isolation of dangerous persons, and rehabilitation

as proper goals of punishment.”).

       There is a general consensus that the extraordinary growth over the

last two decades in the use of incarceration as a sanction for criminal




10    See     USSG,     Interactive     Data   Analyzer     (available at
https://ida.ussc.gov/analytics/saw.dll?Dashboard) (last accessed July 15,
2021)
11 See USSC, 2020 Sourcebook of Federal Sentencing Statistics, at Table 32:
Sentence Imposed Relative to the Guideline Range by Primary Sentencing
Guideline         Fiscal       Year         2020        (available        at
https://www.ussc.gov/sites/default/files/pdf/research-and-
publications/annual-reports-and-sourcebooks/2020/Table32.pdf)          (last
accessed July 15, 2021)

                                      28
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 30 of 52




conduct has failed to serve as a general deterrent.12 There is little evidence

that long prison sentences have a sufficient general deterrent effect to

“justify their social and economic costs.”13 Rather, the general deterrent

effect of the certainty of punishment is far more consistent than that of

the severity of punishment. See also United States v. Francis, 2013 U.S.

Dist. LEXIS 138603, * 6 (E.D.N.Y. 2013) (“General deterrence is satisfied

by the felony conviction and its collateral consequences”).

      Moreover, even assuming some general deterrent effect could be

measured from sentences imposed on other offenders, no long term of

imprisonment would send a message any clearer than that sent by Mr.

Amanat’s conviction and imprisonment pending sentencing during the

COVID-19 pandemic. There can also be no legitimate doubt that a

reasonable   person,   considering    the   harsh   and   lengthy   term    of

imprisonment that Mr. Amanat has already endured, would not already be

deterred from committing the same offense at issue here. Mr. Amanat has

not only lost his freedom and possessions; he has also suffered extremely

harsh conditions of confinement. Mr. Amanat must also live with the fact

that he could not be present for his parents, wife, and six children during




12 See, e.g., The Sentencing Project, Incarceration and Crime: A Complex
Relationship          7            (2005)            (available          at:
http://www.sentencingproject.org/doc/publicatins/inc-inadc-complex.pdf).
13Daniel Nagin, “Deterrence in the 21st Century, Crime and Justice in America:
1975-2005,” at 201 (ed. Michael Tonry, University of Chicago Press, 2013).

                                     29
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 31 of 52




the raging pandemic and at other important stages of their lives, including

his father’s death. Since “general deterrence depends on potential

offenders’ rational assessment of the likely costs and benefits of crime,”

there can be little doubt but that general deterrence is already achieved

here. United States v. Bannister, 786 F. Supp. 2d 617, 660 (E.D.N.Y. 2011).

A further prison sentence for Mr. Amanat cannot, therefore, be justified on

the concept of general deterrence.

     Nor   does   specific   deterrence   justify   an   additional   term   of

imprisonment here. Mr. Amanat has no prior convictions. The offense

represents a deviation from his otherwise law-abiding, generous, and

hardworking life, to which he hopes one day to return with new dedication.

The indictment alleges that the offenses of conviction occurred between

2008 and 2012. Since his incarceration in 2017, Mr. Amanat has learned

the hardest way possible that the cost of criminal conduct is too high. Mr.

Amanat had never been imprisoned before. Now, both he and his family

have learned the devastating pains of imprisonment. See United States v.

Lenagh, 2009 WL 296999, at *6, 2009 U.S. Dist. LEXIS 9226 (D. Neb. Feb.

6, 2009) (“A sentence of 24 months is a significant sentence, especially to

an offender who has never been incarcerated at all.”).

     Indeed, even if the Court sentences Mr. Amanat to time served with

supervised release (or to a term of probation), such a sentence would still

be sufficient punishment (especially given Mr. Amanat’s already harsh and

                                     30
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 32 of 52




long imprisonment to date). The continued collateral impact of a non-jail

sentence with supervised release is also not de minimis and would provide

more adequate incapacitation at this juncture. “[P]robation, rather than

‘an act of leniency,’ is a ‘substantial restriction of freedom.’” Gall v. United

States, 552 U.S. 38, 44, 128 S. Ct. 586, 593, 169 L. Ed. 2d 445 (2007)

(quoting district court’s opinion with approval). During a term of

supervised release or probation, Mr. Amanat would be under the strict

supervision of the Probation Department. His movement would be

restricted, and his actions would be monitored and carefully controlled.

      Beyond the punishment of having a felony conviction for the

remainder of his life and already serving a uniquely harsh term of

imprisonment that has already devastated Mr. Amanat and his family, Mr.

Amanat will also have to overcome the stain of his conviction once released

(in both social and professional settings) and he will remain ineligible for

a variety of social service benefits such as federal health care benefits,

government loans, education grants, and work assistance programs. See,

e.g., United States v. Nesbeth, 188 F.Supp.3d 179, 184-85 (EDNY 2016)

(Court concluded that federal low alone imposes nearly 1,200 disabilities

and disadvantages on convicted felons).

      By any measure, the actual and collateral consequences presented

here constitute specific and general deterrence. Nesbeth, 188 F.Supp.3d

at 80 (finding “collateral consequences serve no useful function other than


                                      31
       Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 33 of 52




to further punish criminal defendants” after serving the imposed

sentence). See also National Inventory of Collateral Consequences of

Conviction (noting the “rapid proliferation of collateral consequences and

the increase in the number of people affected by them”), available at

https://niccc.nationalreentryresourcecenter.org.

     3. The need for the sentence imposed to protect the public from
        further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))

       Section 3553(a)(2)(C) requires the Court to consider “the need for the

sentence imposed. . . to protect the public from further crimes of the

defendant.” This purpose has to do with both the defendant’s risk of

recidivism and the danger posed by the defendant, if any. It “is particularly

important for those offenders whose criminal histories show repeated

serious violations of the law.” S. Rep. No. 98-225 at 76 (1983). It is not so

important for those who have little risk of recidivism, for those whose prior

offenses are relatively minor or non-violent, or for those who have a strong

potential for rehabilitation.14

       Here, Mr. Amanat is a first-time offender. He has a life full of good

and charitable works. He also has support system in place and strong

potential for full rehabilitation. Indeed, all factors (i.e., medical history,

age, education) indicate that Mr. Amanat will not reoffend, especially given




14 Baron Evans, Amy. Sentencing By the Statute April 27, 2009 (revised
12/21/10).

                                      32
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 34 of 52




that he now knows the true pains of imprisonment and he has been

devastated because of his past transgressions.

     Research has shown that increased age correlates with lower

recidivism.15 The Congressional Research Service’s most recent report

states that, “Research indicates that most offenders ‘age out’ of crime; that

is, the older offenders get, the less likely they are to commit new crimes.”16

Mr. Amanat is now 49 years old. The offense conduct occurred between

2008 and 2012—between 13 and 9 years ago. Mr. Amanat is older now,

and wiser. He has learned that the price for wrongdoing is far too high.

     Mr. Amanat’s prison record is exemplary, and he has a support

system in place that will assist his positive reentry into his community

once he is released. Mr. Amanat has demonstrated a great maturation and

a desire to lead a law-abiding life. Notwithstanding the harshness of his

confinement, Mr. Amanat has remained positive and is motivated to return

to his community and family as a positive and law-abiding contributor.




15See USSC, Measuring Recidivism: The Criminal History Computation of the
Federal Sentencing Guidelines (“Measuring Recidivism”)(May 2004), at 12 &
Exhibits 9-11; see also id at 15-16 (“[r]ecidivism rates decline relatively
consistently as age increases.”).
16 Congressional Research Service, The Federal Prison Population Buildup:
Overview, Policy Changes, Issues and Options (March 2013) (“CRS Report”)
(available at www.fas.org/sgp/crs/misc/RA293.pdf) at 48.

                                     33
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 35 of 52




  4. The need for the sentence imposed to provide needed
     educational, vocational, and medical care (18 U.S.C. §
     3553(a)(2)(D))

     Mr. Amanat is not in need of educational or vocational training. He

has worked all his life and he has the skills and the entrepreneurial talent

to find his footing whenever he is released from prison. More importantly,

here, however, is the fact that Mr. Amanat needs medical care that the

Bureau of Prisons simply cannot provide.

     As detailed above and as corroborated by past submissions,

affidavits, and medical records to this Court, Mr. Amanat suffers from

serious medical conditions and there have been worrisome lapses by the

BOP in providing necessary treatment. He also remains at a heightened

risk of contracting a fatal case of COVID-19. His medical circumstances

should be considered as a mitigating factor, as they have been in other

cases in this Circuit. See United States v. Jimenez, 212 F.Supp.2d 214

(S.D.N.Y. 2002) (Since the time the crime was committed, the defendant

suffered a brain aneurism. The sentencing judge found that this injury left

Jimenez physically and mentally weaker and less likely to recidivate and

concluded that a long-term imprisonment would not be necessary to

protect the public and would be “wasteful and unnecessary.” Id. at 219.);

United States v. Rioux, 95 F.3d 648 (2d. Cir. 1996) (Court upheld a

downward departure in consideration of defendant’s kidney disease).

Further, recent studies have shown that incarceration reduces the average


                                    34
       Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 36 of 52




person’s lifespan by up to two years per each year in prison.17

“Incarceration not only compounds existing health issues and heightens

the risk of future health problems, but – most alarmingly – has a

deteriorating effect on the bodies of incarcerated people, causing them to

physically age at a much faster rate than the public at large.”18

       Of course, COVID-19 has drastically changed what it means to be

incarcerated during the last 18 months and has led to sentencing

variances and reductions since the beginning of the pandemic. See United

States v. Benitez, No. 18-CR-390 (PAE), 2020 WL 4226590, at *3 (S.D.N.Y.

July    23,    2020) (finding   that   defendant’s asthma constituted        an

extraordinary and compelling reason for release); United States v. Butler,

NO. 18-CR-834 (PAE), 2020 WL 4004175, at *2 (S.D.N.Y. July 15,

2020) (finding     that   defendant's asthma and obesity constituted         an

extraordinary and compelling reason for release); United States v.

Hernandez, No. 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y.

Apr. 2, 2020) (finding extraordinary and compelling reasons for release of

inmate at high risk of serious illness from COVID-19 because of his

asthma and acknowledging difficulties that high-risk inmate would face in

caring for himself if he contracted COVID-19 in detention); United States


17The Dose-Response of Time Served in Prison on Mortality: New York State, 1989-
2003, Am. J. Pub. Health 103:3 (March 2013)
18The High Cost of Low Risk: The Crisis of America’s Aging Prison Population,”
The Osborne Association (2014).

                                       35
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 37 of 52




v. Park, No. 16-CR-473, 2020 WL 1970603, at *1 (S.D.N.Y. Apr. 24,

2020) (granting release where defendant had CDC-identified risk factors,

including asthma and a compromised immune system).

      As the Honorable J. Paul Oetken recently held in sentencing the

defendant in United States v. Gonzalez, 18-CR-669 (JPO) (S.D.N.Y.) on

April 2, 2021 to time served for conspiracy to distribute crack cocaine and

heroin: “I do believe that because it’s been harsher than a usual period

that it’s more punitive, that it’s essentially the equivalent of either time

and a half or two times what would ordinarily be served…So I think having

served 24 months is equivalent to having served three years.”19 See also

United v. DeShawn Smalls, 19-CR-232 (VB). (sentenced to 36 months’

imprisonment, below the suggested 70-87 month range, for a firearms

offense when taking into account the harsh conditions at Westchester

County Jail); United States v. Abigail Baez, 19-CR-271 (CS) (sentenced to

a mandatory minimum of 60 months, below the 108-135 month range, for

a drug offense).

      It   is   guaranteed   that   any   period   of   incarceration    will

disproportionately and adversely affect Mr. Amanat’s health, a factor that

should be considered under 18 U.S.C. § 3553(a) as well as a factor

warranting a downward departure under §5H1.4 of the United States



19Availableat: https://www.nydailynews.com/new-york/ny-mcc-mdc-hard-
time-20210524-cwatz2asojglhm4cvjldbdx33e-story.html

                                    36
      Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 38 of 52




Sentencing Guidelines or, at minimum, a variance from the applicable

Guidelines range. Although the BOP tries its best, it simply cannot provide

the same level of care as a private physician. For an individual in Mr.

Amanat’s shoes—a stroke victim with diabetes and multiple additional

health complications—the BOP’s healthcare is inadequate.

      Not having the ability to go outside for long walks, being in isolation

during the pandemic, having his shoulder dislocated, breaking his foot,

not having the ability to get sun for Vitamin D nor being giving Vitamin D

supplements has had an effect on both his physical and mental well-being.

His blood sugar is consistently unregulated due to poor monitoring, and

inadequate dietary supplementation. Without the appropriate diet since

being incarcerated he is at continued risk for dangerous spikes in his blood

sugar. These conditions ultimately can affect the heart muscle and further

cause irreparable harm. The dietary regimen at the MCC, which consists

nearly entirely of sugar and carbohydrates, dangerously exacerbates his

condition. Further, because he is unable to self-regulate by checking his

glucose levels on his own, each time he is given a dose of insulin places

his life at risk.

      In United States v. Rioux, 97 F.3d 648 (2d Cir. 1996), the defendant

was convicted of a fraudulent scheme to commit extortion in violation of

18 U.S.C. § 1341 and 18 U.S.C. § 1952. Even though his kidney functions

were stable, he required "regular blood tests and prescription medicines.”


                                     37
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 39 of 52




Id. at 663. Due to his medical condition and his charitable acts, the

District Court reduced his total offense level from 20 to 10 and sentenced

Rioux to three years probation, six months’ home confinement, and 500

hours of community service. The Second Circuit ruled that the District

Court did not abuse its discretion. Similar consideration, and a similar

sentence of time served or, in the alternative, a period of probation with

home confinement, is warranted here.

  5. The need to avoid unwarranted sentence disparities among
     defendants with similar records who have been found guilty of
     similar conduct (18 U.S.C. § 3553(a)(6))

     Courts have imposed significantly below-Guidelines sentences in

cases with fraudulent conduct more severe than that at issue in Mr.

Amanat’s case. For example:

  • In United States v. Lumiere, No. 16-cr-483 (S.D.N.Y.), a former

     portfolio manager at Visium Asset Management was convicted of

     securities and wire fraud for orchestrating a complex scheme to

     overvalue securities to inflate the value of the fund. The government

     argued that the scheme caused a $9.5 to $25 million in loss to

     investors. Sentencing Tr., June 14, 2017, Dkt. 117 at 2. Judge

     Rakoff varied from the Guidelines range of 87 to 108 months despite

     the defendant’s “highly significant” role in the scheme for months

     and his “attempt at blackmail” to conceal his crimes, imposing after

     trial a sentence of 18 months of imprisonment. Id. at 29;

                                    38
  Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 40 of 52




• In United States v. Block, No. 16-cr-595 (S.D.N.Y), the former CFO of

  a publicly traded real estate investment trust was convicted of being

  the mastermind of a fraud to manipulate the company’s financial

  results by fraudulently inflating a key metric used by investors.

  Former Chief Financial Officer of American Realty Capital Partners

  Sentenced For Accounting Fraud, Dep’t of Justice Press Release

  (Nov. 8, 2017) The Court accepted the Government’s calculation of

  roughly $300 million in shareholder loss and stated that the

  defendant had “brazenly” falsified key accounting numbers, but

  rejected the Government’s proposed sentence of at least seven years’

  imprisonment     and    imposed     a   sentence   of   18   months   of

  imprisonment in light of, inter alia, the defendant’s clean criminal

  record prior to the offense and his “personal history” as a good father

  and friend. See Brian Block Sentenced To 18 Months In Prison,

  Investment             News             (Nov.           8,       2017),

  http://www.investmentnews.com/article/20171108/FREE/17110

  9929/brian -block-sentenced-to-18-months-in-prison;

• In United States v. Cervino, No. 15-cr-00171 (S.D.N.Y.), following his

  conviction at a three-week jury trial, Judge Carter sentenced

  Cervino to one year and a day for his role in a complex scheme to

  profit from the manipulation of the price of securities, through which

  the defendant received cash payments and large commissions while

                                 39
  Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 41 of 52




  clients lost their entire investment. Judgment, No. 15-cr-00171, Dkt.

  367 at 3. Cervino also lied to the SEC during the course of its

  investigation. Gov’t Sentencing Mem., No. 15-cr-00171, Dkt. 362 at

  3-7. Cervino’s Guidelines range was 135-168 months (id. at 8), and

  thus his sentence represented a 91% reduction, after trial, from the

  bottom end of the Guidelines;

• In United States v. Ghavami, No. 10-cr-1217 (S.D.N.Y.), defendant

  Ghavami was the supervisor of a desk at UBS engaged in conduct

  that the court described as a “very serious” bid-rigging fraud scheme

  that “spanned years” and “victimized many municipalities as well as

  other bond issuers across the United States and the IRS and the U.S.

  Treasury.” Sentencing Tr., July 24, 2013, Dkt. 426 at 123:11-17. The

  Government sought a Guidelines sentence of at least 210 months’

  imprisonment, but the Court rejected much of the government’s

  claimed loss, calculated a Guidelines range of 41 to 51 months’

  imprisonment,    and    varied   to   a   sentence   of   18   months’

  imprisonment. Id. at 109:8-11, 158:19-22;

• In United States v. Collins, No. 07-cr-1170 (S.D.N.Y.), the defendant

  lawyer had prepared “legal documents over years for the transactions

  planned by company insiders to effect the fraud.” Sentencing Tr.,

  July 15, 2013, Dkt. 244 at 21:8-14. The Government contended that

  there were thousands of victims, billions of dollars in losses, and that

                                   40
  Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 42 of 52




  the defendant’s participation in the scheme was longstanding. Id. at

  17:7-9,   20:6-12.    Although        the   Guidelines   called   for   life

  imprisonment. Id. at 20:23-21:1, Judge Preska imposed a sentence

  of one year and one day in prison. Id. at 36:1-2;

• In United States v. Bonventre, et al., No. 10-cr-228 (S.D.N.Y.), the

  defendants were convicted at trial and faced Guidelines ranges of life

  imprisonment for orchestrating the Madoff Securities fraud – the

  largest, longest-running, and most damaging Ponzi scheme in

  history. The court imposed far below-Guidelines sentences for each

  of the several defendants, sentencing two of the defendants to just

  thirty months’ imprisonment and two others to terms of six

  years’ imprisonment, after literally decades of complex, fraudulent

  conduct facilitating the Madoff scheme. Dkts. 1225, 1232, 1233,

  1243. One of the six-year sentences was for Annette Bongiorno,

  one of the earliest employees at Madoff, who personally reaped

  many millions of dollars from the fraud and perjured herself at

  trial. Gov. Sentencing Mem., Dkt. 1082 at 18-22, Dkt. 1225;

• In United States v. Litvak, No. 13-cr-19 (D. Conn.), the court rejected

  the government’s request after trial for a Guidelines sentence of 108

  months’ imprisonment and imposed a sentence of two years for

  sophisticated fraudulent conduct affecting numerous victims,

  and causing millions of dollars in loss, in over 55 securities
                                   41
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 43 of 52




     transactions over the course of three years. Sentencing Tr., July 25,

     2014, Dkt. 273 at 61:13-17, 158:15-19;

  • In United States v. Graham, No. 06-cr-137 (D. Conn.), the defendant,

     an in-house lawyer, was convicted of conspiracy and fraud charges

     for his role in a fraudulent reinsurance transaction. Judge Droney

     determined that the fraud caused a loss of over $500 million and

     that the defendant affirmatively concealed the fraudulent nature of

     the transaction. Order of Oct. 31, 2008, No. 06-cr-137, Dkt. 1164 at

     15. The court varied from a Guidelines sentence of life

     imprisonment and imposed a sentence of one year and one day,

     along with two years of supervised release. Judgment, No. 06-cr-137,

     Dkt. 1269 at 1.

     In addition, even defendants who were convicted after trial in the

Southern District of New York have received sentences far below their

advisory guidelines ranges. For instance:

  • In United States v. Ng Lap Seng, 15 Cr. 706 (VSB), the defendant

     received a sentence of 48 months, notwithstanding his guideline

     range of 235–293 months; Ng was a real estate developer who paid

     more than $1 million in bribes to senior United Nations ambassadors

     in exchange for their endorsement of a prospective luxury real estate

     development project in Macau.



                                    42
  Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 44 of 52




• In United States v. Dean Skelos, 15-CR-317 (KMW), the defendant

  received a sentence of 51 months, notwithstanding his guideline

  range of 151–188. Skelos was the New York State Senate Majority

  Leader who leveraged his political position to obtain over $300,000,

  often in the form of commissions for his son, from companies seeking

  legislative endorsements and bidding advantages.

• In United States v. Louis Ciminelli, 16 Cr 776 (VEC), the defendant,

  whose guidelines were 108–135, was sentenced to 28 months. Mr.

  Ciminelli was the owner of a Buffalo construction company,

  LPCiminelli, who rigged the bidding process for upstate development

  contracts by working with program-administrator Alain Kalyeros to

  steer $750 million in contracts to LPCiminelli, retaining $26.25

  million as a management fee.

• In United States v. Jeremy Reichberg, 16 Cr. 468 (GHW) the

  defendant was sentenced to 48 months after losing all counts after

  an eight week trial. Probation calculated a guideline range of 121-

  151. Mr. Reichberg was convicted of bribing high-ranking police

  officers, accuse of bribing Mayor de Blasio and participating in a

  scheme to defraud union members.

• In United States v. Alain Kaloyeros, the defendant, whose guidelines

  were 135–168, was sentenced to 42 months. He was the SUNY



                                 43
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 45 of 52




     college president who steered more than $850 million in upstate

     development contracts to contractors favored by his lobbyist.

     Notably, none of the above-cited defendants who received the below-

Guidelines sentences were sentenced during COVID, nor did they spend

time in a Bureau of Prisons facility during the COVID-19 pandemic before

their sentencing. And, although it is acknowledged that no two individual

circumstances can be easily compared, it is readily apparent that Mr.

Amanat’s case is just as compelling as those presented in the cited cases,

especially considering that those defendants were arguably convicted of

far more serious conduct and did not have the history of good works and

rehabilitation as presented by Mr. Amanat’s case.

  6. The Conditions that Mr. Amanat Suffered in Bureau of Prisons
     Facilities During COVID-19 Support a Non-Guidelines Sentence

     As the Court is aware, Mr. Amanat was imprisoned during the entire

COVID-19 pandemic (and he remains so). This is no trivial experience,

especially since Mr. Amanat has a multitude of medical risk factors that

elevate his risk for the worst effects of COVID-19.

     During his 44-month stay at the MCC and MDC, Mr. Amanat has

been subjected to horrible prison conditions, exacerbated by continuous

lockdowns and a complete lack of social/family visiting. He also suffered

physical challenges in prison beyond the threat of the COVID-19 virus,

dislocating his shoulder, breaking his foot, and having a stroke, all of


                                    44
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 46 of 52




which have imposed severe punishment, pain, and trauma. While prison

is supposed to serve as a form of punishment, it is not supposed to be a

mechanism of trauma to the degree that Mr. Amanat and his family

endured. See, e.g., United States v. De Jesus, 20-cr-19 (PAE) (S.D.N.Y.,

July 1, 2020) (considering at sentencing the harsh prison conditions

suffered by the defendant as a result of the COVID-19 pandemic,

explaining that “[a]ny mature system of justice, any thoughtful judge in

imposing the reasonable sentence here would have to recognize the

unexpected and regrettable ardors that [the defendant] experienced.”).

     Indeed, it cannot be overstated that the conditions at the MCC and

MDC were far beyond any appropriate, civilized punishment. Mr. Amanat

was subjected to continuous lockdowns, unsanitary conditions, and

inhumane liberty constraints for more than fourteen months. He had no

social visits with his wife and children and no in-person legal visit during

the same timeframe. At various times, Mr. Amanat was locked inside his

cell between 21 and 24 hours per day and was not permitted to shower or

contact his family for days or even weeks at a time.

     By all accounts, Mr. Amanat’s harsh imprisonment during the

COVID-19 pandemic was overwhelmingly severe and should be accounted

for in connection with his sentence here. See, e.g., United States v. Garcia,

2020 WL 7212962, at *3 (S.D.N.Y. Dec. 8, 2020) (Prison sentences served

during the pandemic “mak[e] the conditions of confinement harsher, both


                                     45
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 47 of 52




physically and psychologically, than they would normally be,” given the

constant lockdowns and other restrictions, and perhaps “enhance the

deterrent effect of prison.”); United States v. Romero, 2021 WL 1518622, at

*4 (S.D.N.Y. Apr. 16, 2021) (finding that a “day spent in prison under

extreme lockdown and in fear of contracting a deadly virus exacts a price

on a prisoner beyond that imposed by an ordinary day in prison. Although

not intended as punishment, incarceration in such conditions is,

unavoidably, more punishing.”). See also United States v. Rodriguez, No.

00 Cr. 761 (JSR), 2020 U.S. Dist. LEXIS 181004, 2020 WL 5810161, at *3

(S.D.N.Y. Sept. 30, 2020) (“The pandemic, aside from posing a threat to

[defendant’s] health, has made [defendant’s] incarceration harsher and

more punitive than would otherwise have been the case. This is because

the federal prisons, as ‘prime candidates’ for the spread of the virus, have

had to impose onerous lockdowns and restrictions that have made the

incarceration of prisoners far harsher than normal.”).

      Ultimately, the Court’s imposition of a sentence of time served would

be appropriate, serving as a sufficient punishment and deterrent given the

harshness of the pre-sentencing confinement that Mr. Amanat has already

endured in connection with this case. See, e.g., United States v. Carty, 264

F.3d 191, 196 (2d Cir. 2001); United States v. Behr, 2006 WL 1586563, at

*5 (S.D.N.Y. 2006); see also United States v. Spano, 476 F.3d 476, 479 (7th

Cir. 2007) (“in effect [the defendant] is arguing that the severity of a prison


                                      46
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 48 of 52




sentence has two dimensions: its length, and the harshness of the

conditions, and that the harsher the conditions the shorter the sentence

should be. There is enough merit to the argument to allow a sentencing

judge to take it into account . . .”); United States v. Farouil, 124 F.3d 838,

847 (7th Cir.1997) (harsh conditions of confinement constitute valid

ground for departure); United States v. Hernandez-Santiago, 92 F.3d 97,

101 n. 2 (2d Cir. 1996) (remanding for a further explanation of the

sentencing court’s sentencing calculations and noting that the court had

granted a downward departure due to “harsher incarceration” due to

unavailability of programs); United States v. Mateo, 299 F. Supp.2d 201,

212 (S.D.N.Y. 2004) (granting a nine-level downward departure because

“the extraordinary trauma Mateo has already suffered during the time she

has served in custody, the full effects of which can never be

comprehensively gauged, has inflicted forms of pain and suffering that

have effectively enhanced, to a disproportionate degree, the level of

punishment contemplated to be experienced by inmates in the typical case

during the period of incarceration prescribed by the Guidelines for Mateo’s

offense”); United States v. Francis, 129 F. Supp.2d 612, 616 (S.D.N.Y.

2001) (granting a downward departure for a defendant kept at an inferior

facility and noting that “[a]lthough departures based on conditions of

confinement are not encouraged by the Guidelines, they also are not




                                     47
        Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 49 of 52




discouraged; in fact, conditions of confinement is an unmentioned

factor.”).

   7. The Hardship that His Incarceration Poses to Mr. Amanat’s
      Family Should Be Considered at Sentencing

        Although “family ties and responsibilities are not ordinarily

relevant,” to a sentencing decision, U.S.S.G. § 5H1.6 Policy Statement,

“‘[n]ot ordinarily relevant’ is not synonymous with ‘never relevant’ or ‘not

relevant.’” United States v. Monaco, 23 F.3d 793, 801 (3d Cir. 1994). It is

well settled that the federal courts have imposed non-incarceration

sentences on individuals whose imprisonment would create exceptional

and devastating consequences for their families. United States v. Galante,

111 F.3d 1029 (2d Cir. 1997). Furthermore, “a defendant’s family

circumstances are part of [his] history and characteristics.” United States

v. Roberts, 2005 WL 1153757 at *5 (S.D.N.Y. 2005) (granting time served

in consideration of defendant’s role as the sole care-taker for his

chronically ill and disabled life partner).

        In determining whether a downward departure is warranted based

on family ties and responsibilities, the Court shall consider the following

non-exhaustive list of circumstances: “(i) the seriousness of the offense;

(ii) the involvement in the offense, if any, of members of the defendant's

family; (iii) the danger, if any, to members of the defendant's family as a

result of the offense.” U.S.S.G. § 5H1.6 Policy Statement, Application Note

1(A).
                                       48
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 50 of 52




      Mr. Amanat’s case best illustrates that no man is an island. While

Mr. Amanat has personally suffered for his mistakes by virtue of his harsh

experience while incarcerated, so, too, did his parents, siblings, wife and

children. They, too, have felt the emotional, economic, and social impact

of Mr. Amanat’s imprisonment, exacerbated by the restrictive barriers

caused by the pandemic. Thus, while it is acknowledged that all

imprisonment has a collateral impact on offenders and their families, it

cannot be said that such a reality is always evenhanded especially for

those imprisoned during the pandemic.

      The collateral impact and hardships suffered by Mr. Amanat’s family

warrant consideration by the Court in mitigation of punishment. Cf.,

United States v. Milikowsky, 65 F.3d 4, 9 (2d Cir. 1995) (The Sentencing

Guidelines “do not require a judge to leave compassion and common sense

at the door to the courtroom.”) (citing United States v. Johnson, 964 F.2d

124, 125 (2d Cir. 1992)). See also United States v. Jenkins, 854 F.3d 181

(2d Cir. 2017) (“Additional months in prison are not simply numbers.

Those months have exceptionally severe consequences for the incarcerated

individual. They also have consequences both for society which bears the

direct and indirect costs of incarceration and for the administration of

justice which must be at its best when, as here, the stakes are at their

highest.”).



                                    49
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 51 of 52




  8. Mr. Amanat’s Charitable Works Should Be Considered at
     Sentencing

     Though charitable service and other good works “are not ordinarily

relevant in determining whether a departure is warranted,” U.S.S.G. §

5H1.11, the Defense respectfully requests that the Court consider Mr.

Amanat’s extraordinary track record of charitable work as a basis to

downwardly depart from the advisory range (or as a significant factor

under 18 U.S.C. § 3553(a) to compel leniency). See supra at pp. 3-8

(detailing Mr. Amanat’s history of good works and charity); see also Letters

of Support, passim.

     Notwithstanding his current transgression, the history of Mr.

Amanat demonstrates a person of good will with a remarkable effort to

change the lives of those less fortunate than himself through local and

global philanthropic endeavors. As Mr. Amanat’s friend Chaplain Paul

Sladkus writes, “Benjamin Franklin said that a person’s net worth is

defined as his positive contributions to the world minus his negative ones.

In that sense, for better not worse, Omar has had a net positive effect on

the world.” Notwithstanding many personal setbacks and tragedies, Mr.

Amanat has remained unwavering in his pursuits to bring charity and aid

to others in need, as evidenced by his helping dozens of inmates in their

educational pursuits and rehabilitation generally. Even while imprisoned,

Mr. Amanat has remained unrelenting in the commendable task of

bringing aid to others in need.
                                    50
     Case 1:15-cr-00536-PGG Document 1186 Filed 08/05/21 Page 52 of 52




     In this regard, Mr. Amanat is so much more than his offense. He is

a well-meaning, charitable man; a loving father and son; and a person who

strives to do good in the world. He has been chastened by his arrest,

prosecution,   and    conviction.   He    understands   the   importance   of

maintaining a fully law-abiding life, and he asks the Court for great mercy

so that he can soon be, once again, a positive contributor to his

community.

     Accordingly, we respectfully ask the Court to take into consideration

the significant humanitarian difference Mr. Amanat has made by donating

his time, effort, and financial resources to the well-being of others, his

community, and the world at large, all of which is well documented in the

compendium of support letters provided to the Court by his colleagues,

friends and family.

                               CONCLUSION

     For the foregoing reasons, and considering the history and

characteristics of Mr. Amanat, we respectfully submit that a non-

Guidelines sentence of time served would be “sufficient, but not greater

than necessary” to meet the goals of 18 U.S.C. § 3553(a).

     The Court’s consideration of this submission is greatly appreciated.

                                           Respectfully submitted,

                                           /s/ John Meringolo
                                           John Meringolo, Esq.

Cc. All counsel (via ECF)

                                     51
